Citation Nr: 1627255	
Decision Date: 07/08/16    Archive Date: 07/14/16

DOCKET NO.  12-28 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran had active duty from September 1950 to May 1952.

This appeal is before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In an October 2012 VA Form 9, Appeal to the Board, the Veteran requested a Travel Board hearing. In August 2015, through his representative, the Veteran requested a videoconference hearing. However, the Veteran failed to appear for his hearing scheduled for February 2016 and made no request to reschedule the hearing. Accordingly, the Board considers the request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record. See 38 C.F.R. § 20.704(d), (e).

This appeal was processed using electronic records from the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. There is no competent evidence that the Veteran has bilateral hearing loss for VA compensation purposes.

2. The Veteran's reported tinnitus is not a result of his active military service. 


CONCLUSIONS OF LAW

1.  A bilateral hearing loss was not incurred or aggravated inservice, and a sensorineural hearing loss may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2015).

2.  Tinnitus was not incurred or aggravated inservice, and it may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service connection is granted for disabilities resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. In order for a disorder to be service connected, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d).

Chronic diseases, such as a sensorineural hearing loss and tinnitus, may be presumed to have been incurred in or aggravated during service if manifested to a compensable degree (10 percent) within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.  To deny a claim on its merits, the evidence must preponderate against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159 (2015).  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Charles v. Principi, 16. 370 (2002) (tinnitus).

For claims for service connection for hearing loss or impairment, VA has specifically defined what is meant by a "disability" for the purposes of service connection. 38 C.F.R. § 3.385. "[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent." 38 C.F.R. § 3.385. 

The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss. See Hensley v. Brown, 5 Vet. App. 155, 157 (1993). 

The Veteran's service treatment records are not available, and extensive efforts to secure them or recreate them have been unsuccessful.

The Veteran reports that he had noise exposure during his active service, and that he served as an ordnance specialist and field medic.  A review of the available service personnel records, however, documents that the claimant's military occupational specialty was camp cook, and that he received specialized training in food service.  There are no service personnel records to the contrary.  As a food service specialist the evidence shows that there is a low probability that the appellant had significant inservice noise exposure.  

While the appellant reports problems with hearing and tinnitus, and while he is competent to report those problems, he is not competent to report that any tinnitus is related to service, or that his hearing loss meets the minimum thresholds for a hearing loss disability under the VA regulations set forth at 38 C.F.R. § 3.385.

The Veteran was afforded a VA audiology examination in July 2014 in connection with his claims. The examiner stated that the results could not be reported because they were not valid.  The examiner found that there was poor inter-test agreement, and poor agreement between the Veteran's admitted thresholds and his observed communication ability.  The Veteran was re-instructed and re-tested several times without improvement.  The examiner found that the Veteran failed to comply with test procedures. 

A review of the Veteran's VA treatment records does not otherwise reveal treatment for or clinical findings of either hearing loss or tinnitus.   Indeed, in  July 2010 and September 2010 VA outpatient treatment records the appellant was noted to deny problems with tinnitus and hearing loss.

Service connection on a direct basis is denied as there is no evidence that the appellant suffered from either disorder while on active duty, and there is no competent evidence linking either disorder to service.  Moreover, presumptive service connection is also denied as there is no evidence that either disorder was compensably disabling within a year of the claimant's separation from active duty.  Given these findings, particularly the lack of any competent evidence linking either disorder to service, the claims are denied.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert.


ORDER

Entitlement to service connection for a bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied. 



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


